DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 12 are objected to because of the following informalities:  
In line 3 of claim 9, the phrase “sample to de detected” should be amended to read “sample to be detected”.
In line 3 of claim 12, the word “at” or “on” or some other similar word should be added before the phrase “a side of the objective lens switching device” for grammatical clarity.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A first detection device” that is “configured to receive the detection light and form first measurement light and first reference light . . .” as found in claims 1-9 and 11-19. The examiner notes that while claim 3 states that “the first detection device comprises an image sensor”, an image sensor is not shown in the specification to be structure for the first detection device; a 112(b) rejection of this claim will be found below.
“A second detection device” that is “configured to converge the detection light on a surface of the sample . . .” as found in claims 1-19.
“An objective lens switching device” that is “configured to switch between the first detection device and the second detection device” as found in claims 1-19.
“A measuring device” that “is configured to obtain height information of the sample . . . and obtain structure information of the sample . . .” as found in claims 1 and 8-13.

“A second measuring device configured to obtain film thickness information . . .” as found in claims 4, 6-7, 16, and 19.
	With further regard to the above limitation, the term “device” is used as a substitute for the word “means” as a nonce word or a generic placeholder for performing the claimed function.  Each use of the generic placeholder is modified by functional language, the placeholder being coupled to that functional language by the transition phrase “configured to”.  Finally, each use of a generic placeholder is not modified by sufficient structure or material for performing the claimed function, as “detection”; “objective lens switching”, and “measuring” are not structural terms known to one having ordinary skill in the art.	
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a second detection device” as initially found in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Regarding the limitation, the examiner turns to the specification to discover what structure is set forth for “a second detection device”.  However, no specific structure for this device can be found.  The specification only calls this element using the name by which it is claimed – a second detection device.  While the specification states that the second detection device (and the first detection device) are switched using an “objective lens switching device”, nothing in the specification positively states that the second detection device is an objective lens.  As a result, because the second detection device can be any structure that is capable of converging the detection light on a surface of the sample, the metes and bounds of the claim limitation cannot be ascertained.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	Further 35 USC 112(b) rejections are as follows.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “first detection device” and “second detection device” in claim 1 is used by the claim to mean “an element that converges light onto a surface of the sample,” while the accepted meaning is “an element that detects light.” The term is indefinite because the specification does not clearly redefine the term.  See also MPEP 2173.05(a).  While the examiner notes that these limitations are interpreted under 35 USC 112(f), and the second detection device set forth above has no specific structure, the first detection device has clear structure as is shown in Figure 4.  The elements of that structure are merely optical elements; no detector is set forth for the first detection device, making the use of that particular language unclear.
The above rejection is further explicitly made for claims 3, 10, and 13, as these claims feature the same language.
Claim 3 recites the limitation "the first detection device comprises an image sensor" in lines 1-2 of the claim.  This limitation is unclear, as while there is antecedent basis for “the first detection device”, the first detection device, in the best understanding of the examiner, does not include an image sensor, but rather optical elements as seen in Figure 4.  For purposes of examination, the examiner will interpret “the first detection device” in this claim as “the first 
Claim 19 is rejected for the same reason by virtue of its dependence on claim 3, thereby containing all the limitations of the claim on which it depends.
Claim 7 recites the limitation "the first spectrometer" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What first spectrometer is being referred to here?  While a spectrometer is set forth in claim 5, claim 7 does not depend on claim 5, so “a spectrometer” as found in claim 5 cannot provide antecedent basis for “the first spectrometer” in claim 7.  Additionally, it appears from claim 7 that “the first spectrometer” should be “the first light splitter device”, as a spectrometer would not be used to split light to the first and second claimed measurement devices.  For purposes of examination, the examiner will interpret “the first spectrometer” as “the first light splitter device”, and the examiner recommends amending the claim from “the first spectrometer” to “the first light splitter device”.
Claim 8 recites the limitation “a third converging lens” in lines 1-2 of the claim.  However, no first and second converging lenses are set forth in either claim 1, the claim on which claim 8 depends, or previously in claim 8.  Therefore, it is unclear how there can be a third converging lens in claim 8 when there are no first and second converging lenses already present in the device.
	Claim 9 recites the limitation “a second light splitter device” in lines 1-2 of the claim.  However, no first light splitter device is set forth in either claim 1, the claim on which claim 9 depends, or previously in claim 9.  The first light splitter device is only found in claim 7, which 
	Claim 11 recites “a surface of the sample to be detected” in line 3 of the claim.  However, as claim 1 already recites “a surface of the sample to be detected”, it is unclear in claim 11 as to whether the surface of the sample being detected here is the same surface as what is being detected in claim 1, or if it is a different surface.  Clarification is required.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “piezoelectric sensor” in claim 12 is used by the claim to mean “a piezoelectric actuator used to move or drive an element,” while the accepted meaning is “a device that uses the piezoelectric effect to measure changes in pressure, acceleration, temperature, strain, or force.” The term is indefinite because the specification does not clearly redefine the term, as the specification uses “piezoelectric sensor” also to drive an object, rather than as a sensor, without redefining the term.  See also MPEP 2173.05(a).  For purposes of examination below, the piezoelectric sensor will be interpreted as a piezoelectric actuator.
Claim 13 recites “arranging a sample to be detected on the carrying platform” in line 3 of the claim.  However, as claim 13 depends on claim 1, by reciting “a sample”, it is unclear whether the sample found in claim 13 is the same as the sample set forth in claim 1, or if it is a different sample that is being measured by the method.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the claim is rejected for a lack of written description for the reasons set forth above regarding 35 USC 112(b) and indefiniteness.  The rejection is made because an indefinite, unbounded limitation would cover all structure that can perform the claimed function.  Because the specification has not clearly defined structure for a second detection device, this indicates that applicant has not provided sufficient disclosure to show possession of the invention.
	Claims 2-19 are rejected by virtue of their dependency on claim 1, thereby containing all the limitations of the claim on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 11-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pahk et al (2011/0001988) in view of De Groot (7,869,057).
	Regarding claim 1, Pahk (Fig. 3) discloses a detection apparatus, comprising a carrying platform (inherent; the object to be measured must be placed on some kind of platform), a light source device 101, a first detection device 120, a second detection device 130, an objective lens switching device 150 and a measuring device 170/180, wherein: the carrying platform is configured to carry a sample to be detected 10; the light source device is configured to emit detection light 51; the first detection device is configured to receive the detection light and form first measurement light and first reference light, wherein the first measurement light, after being reflected by the sample to be detected, interferes with the first reference light (see paragraphs 
	Pahk, however, fails to disclose that the measuring device obtains height information of the sample to be detected based on the first measurement light reflected by the sample to be detected and the first reference light.
	De Groot, in an interferometric height and thickness measurement device (Fig. 11), discloses a detection apparatus for measuring a test sample 220.  This sample is placed on a platform that is moved by PZT actuator 270.  Here, light from light source module 205 enters an interference objective 210; this objective splits light using beam splitter 213 into reference and measurement light.  These lights eventually recombine, pass through objective lens 211, and are detected by detector 240.  The detected interference can not only determine the thickness of the sample under test, but also parameters such as surface height (see Col. 2, lines 28-37).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the interference objective aspect of Pahk to measure not only thickness of the sample but also the height of that sample as taught by De Groot, the motivation being that De Groot teaches that, using well known Fourier analysis, a single interference pattern can detect not only obtain thickness information about a sample being measured but also height information; this allows for analyzing surface structures for not only its 
	As for claim 2, as discussed above regarding claim 1, the combination of Pahk and De Groot discloses that the measuring device comprises a first measuring device (see element 170 of Pahk) configured to obtain the height information (as discussed above regarding the teachings of De Groot), and the first measuring device is further configured to obtain imaging information about the sample to be detected based on second measurement light reflected by the sample to be detected (see paragraph 0043 of Pahk – when the second detection device is in place, some detected light, having been split by beam splitter 210, reaches interference light detector 170 for imaging purposes rather than spectrometer 180 for spectral detection).
	As for claim 3, Pahk discloses that the first detection device comprises an image sensor (detector 170 is a CCD camera; see paragraph 0029).
	As for claims 4 and 19, Pahk discloses that the measuring device further comprises a second measuring device 180 configured to obtain film thickness information of the sample to be detected based on the second measurement light reflected by the sample to be detected (see paragraph 0030, for example – the second measuring device corresponds to the second lens part 130, which generates the second measurement light as per paragraph 0028; this detector measures thickness as per paragraph 0039).
	As for claim 5, Pahk discloses that the second measuring device comprises a spectrometer 180 (see paragraph 0030 – “spectroscopic detector”).
	As for claim 6, Pahk discloses a stop 181, wherein the stop is configured to limit light entering the second measuring device (element 181 is a pinhole, which acts as a stop and limits light entering the second measuring device).

	As for claim 8, in the best understanding of the examiner, the combination of Pahk and De Groot discloses the claimed invention as set forth above regarding claim 1.  However, while Pahk discloses individual objective lenses 171, 182 for directing the interference light and second measurement light to individual detectors of the measuring device, the combined device does not disclose a single objective lens for this purpose.
	The examiner notes that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Additionally, it has been held that omission of an element and its function in a combination where the remaining elements perform the same function as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the pair of lenses disclosed by Pahk in the combined device with a single lens located before beam splitter 210 as seen in the device in Fig. 3 of Pahk, the motivation being that having a single objective lens before the beam splitter will still converge light onto both elements of the measuring device while simplifying construction and reducing cost of the device by going from two objective lens in the detection arm of the device to a single objective.
	As for claim 9, in the best understanding of the examiner, Pahk discloses a second light splitter device 110, the second light splitter device being configured to reflect the detection light to the sample to be detected and transmit the first measurement light reflected by the sample to 
	As for claim 11, Pahk discloses that the objective lens switching device is further configured to move along a direction perpendicular to a surface of the sample to be detected (this is performed using driving part 190, which can move the first and second lens parts along an optical axis direction as per paragraph 0034).  Pahk, however, fails to disclose that the carrying platform is further configured to move along a direction parallel to the surface of the sample to be detected.
	De Groot (Fig. 11) further discloses that the sample 220 is located on a platform moved by a PZT actuator 270.  This actuator moves the sample relative to the interference objective assembly 210 (see Col. 13, lines 35-41).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the sample in parallel directions to the surface of the sample via the platform in Pahk as per De Groot, the motivation being that moving the sample in a direction parallel to the surface of the sample to be detected allows for measurements to be taken at a plurality of positions of the sample without needing to adjust the optics directly, thereby simplifying the capture of measurements of multiple areas of the sample.
	As for claim 12, as best understood by the examiner Pahk discloses a piezoelectric actuator (driving part 190), wherein the actuator is configured to drive the objective lens switching device to move along the direction perpendicular to the surface of the sample to be tested (see paragraph 0034).  Pahk, however, fails to disclose that the sensor is arranged at a side of the objective lens switching device facing the carrying platform.
In re Japikse, 86 USPQ 70.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the driving part/actuator of Pahk from its current location to being on a side of the objective lens switching device facing the carrying platform, the motivation being that the location of the driving part would not impact the movement of the switching device in any meaningful way.
Regarding claim 13, as the combination of Pahk and De Groot discloses the invention as set forth above regarding claim 1, the combination of Pahk and De Groot also discloses the detection method set forth by the instant claim, as using lens driving part 150 in Pahk to switch between the first 120 and second 130 detection devices in order to obtain structural information (see paragraph 0039 of Pahk) of the object to be measured via the second detection device, and to obtain height information of the object to be measured via the first detection device (see Col. 2, lines 28-37 and lines 46-56 of De Groot).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pahk et al (2011/0001988) in view of De Groot (7,869,057) and in further view of Heuck et al (2018/0364465).
As for claim 10, the combination of Pahk and De Groot discloses the invention as set forth above regarding claim 1.  Pahk and De Groot further discloses that the first detection device comprises a first converging lens (121 in Pahk; 211 in De Groot), a support surface (inherent in Pahk; 212 in De Groot) and a first beam splitter plate (120 in Pahk; 213 in De Groot), along with a reference surface (element 123 in Pahk; 215 in De Groot), but fails to 
To begin, Heuck (Fig. 9) discloses a Mirau interference objective.  Here, the objective 1 features a converging lens (bottom lens of lens trio 11), a reference mirror 3a on a support surface 3; and a compensation surface on top of splitter element 4 (see paragraph 0076), where light passes through the objective lens, the mirror support surface, and the compensation surface; is split into reference light and measurement light by the beam splitter; the measurement light reflecting off test object 16 and the reference light passing through the compensation surface to reflect off of the reference mirror; the reference and measurement light then recombining and interfering at the beam splitter 4, before exiting the interference objective.  While the reference mirror is not located on a side of the support surface that faces the compensation surface, placing the reference mirror at such a spot would be obvious since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a compensation surface to the beam splitter of the interference objective of Pahk and De Groot as taught by Heuck, the motivation being to neutralize the effect of any phase shift that varies by wavelength for the interference objective, irrespective of the object to be examined (see paragraph 0042 of Heuck).
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pahk et al (2011/0001988) in view of De Groot (7,869,057) and in further view of and in further view of Liesener et al (8,189,202).
	As for claim 14, the combination of Pahk and De Groot discloses the claimed invention as set forth above regarding claim 13.  Additionally, the combination discloses that the 
The combination of Pahk and De Groot, however, fails to disclose that the measurement processing further comprises: determining an area to be measured of the sample to be detected based on the imaging information.
Liesener, in a Mirau interferometer for measuring an object, teaches that, once images of an object are obtained (obtained using the device shown in Fig. 1, for instance), they are either analyzed by a user or by electronic processor 970 (see Fig. 19) using machine vision techniques to identify regions in the object for further study (see Col. 26, lines 52-64).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to analyze the images obtained by the combined method of Pahk and De Groot to identify areas of the sample to be measured as taught by Liesener, the motivation being that this allows for more efficient examination of the object to be measured so that the user can switch objective lenses as necessary to perform desired 
As for claim 15, the combination of Pahk, De Groot, and Liesener discloses that the area to be measured comprises an area for height measurement (as taught by Col. 2, lines 28-37 in De Groot and Col. 27, lines 9-12 of Liesener for the reasons set forth above regarding claims 13 and 14)---; the measurement processing comprises performing the second measurement processing on the sample to be detected (this involves swapping in the interference objective 120 in Pahk into the light path before the sample to be measured); the step of obtaining the height information comprises: obtaining interference information of the area for height measurement based on the first measurement light and the first reference light (see paragraphs 0023-0027; the interference light is then detected by detector 170), and obtaining the height information of the area for height measurement based on the interference information (see Col. 2, lines 28-37 and lines 46-56 of De Groot).
As for claim 16, the combination of Pahk, De Groot, and Liesener discloses that the measuring device further comprises a second measuring device (see spectroscopic detector 180 in Pahk); the area to be measured comprises an area for film thickness measurement (see paragraph 0039 of Pahk, Col. 2, lines 5-9 of De Groot, and Col. 26, lines 61-64 of Liesener), the structure information obtained in the first measurement processing, which is performed when objective 130 in Pahk is swapped into the light path before the sample to be measured, further comprises film thickness information (see paragraph 0039 of Pahk, Col. 2, lines 5-9 of De Groot, and Col. 26, lines 61-64 of Liesener); and the step of obtaining the structure information further comprises: obtaining, by the second measuring device, film thickness information of the sample 
As for claim 17, while Pahk fails to teach that the measurement processing further comprises: obtaining a transverse dimension of the sample to be detected based on the imaging information, this is taught by De Groot and Liesener.  See Col. 2, lines 46-56 and Col. 17, lines 26-28 of De Groot, and Col. 27, lines 9-12 of Liesener, which disclose obtaining topography of the sample under test; topography across the surface of an object would involve obtaining a transverse dimension of the sample.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of the combination to obtain a transverse dimension of the sample to be detected based on imaging information, the motivation being that the processing taught by De Groot and Liesener allows not only height and thickness measurement, but also lateral dimension measurement, to be obtained by a singular interference pattern, increasing overall efficiency of the detection method.
As for claim 18, Pahk fails to disclose measuring multiple areas on the sample by laterally scanning the sample and then performing multiple measurements on each area of interest.  However, this is suggested by De Groot, which states, in Col. 2, lines 59-66, that measurements are made on at least one location of the test object.  This means that multiple locations on the test object can be measured, particularly since the test object in De Groot can be moved using PZT actuator 270 (see Col. 13, lines 35-41) to reach any portion of the sample of interest after having been identified by the image analysis taught by Liesener above regarding claim 14 (see Col. 26, lines 52-64).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.